Citation Nr: 1436614	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for acute myeloid leukemia (AML) as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from November 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Jackson, Mississippi.  Jurisdiction was retained by the RO in Manchester, New Hampshire.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in Manchester, New Hampshire.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had active service from November 1993 to August 1997.  He claims that he incurred AML as a result of exposure to ionizing radiation in service. 

By way of background, the Veteran's service personnel records reflect that he served aboard the U.S.S. Groton from October 1994 to August 1997, and that his occupational specialty was that of a sonar technician.  See also Board Hearing Transcript at 3.  The Veteran testified at the Board hearing that the U.S.S. Groton was a Los Angeles class attack submarine (nuclear-powered).  See id.

He further testified that sometime in 1995, he was part of a group of first responders to a small engine room fire less than 10 feet from the reactor compartment and around an area where engineering lab technicians maintained samples of radioactivity (in primary loop water, see claim) from the reactor core.  See Board hearing transcript at 4-6.  He testified that he was wearing a thermoluminescent dosimeter (TLD) and an emergency air breathing (EAB) mask when he fought the fire as the nozzle man (on the hose team), and that afterwards a fellow corpsman responsible for recording the TLD readings was unable to read the Veteran's TLD because of the sea water used to fight the fire.  See id. at 6-8; Claim, September 2009.  In his claim, he reported the exposure incident was in March 1995.

A NAVMED 6470/10, Record of Occupational Exposure to Ionizing Radiation, associated with the Veteran's service medical records reflects that the his deep dose equivalent exposure was 0.00 REM, and that his lifetime total dose equivalent was 0.007 REM.

The Board acknowledges letters dated in May 2010 and November 2010 from a treating physician, Dr. R.S. of the Dana-Farber Cancer Institute, in which he noted the Veteran had been diagnosed with AML in May 2009, and that he opined in his May 2010 letter that it is certainly possible that exposure to ionizing radiation during the Veteran's service on the submarine may have caused his leukemia.  He provided another medical opinion in the November 2010 letter.

38 C.F.R. § 3.311 provides certain development procedures where a veteran develops a listed "radiogenic disease," including all forms of leukemia except chronic lymphatic leukemia, if manifested any time after exposure, and it is contended that the radiogenic disease is the result of exposure to ionizing radiation. For claims other than those involving alleged participation in atmospheric nuclear testing or certain alleged Hiroshima or Nagasaki participation, a request will be made for any available records concerning the veteran's exposure to radiation, which may include the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  If it is determined that the veteran was exposed to ionizing radiation as claimed and that the veteran developed a "radiogenic disease" within the prescribed time frame, the claim will be referred to the Under Secretary for Benefits for further consideration.

In this case, the Board acknowledges that the RO generally performed the development procedures outlined in 38 C.F.R. § 3.311.  In May 2010, the RO requested the Veteran's record of occupational exposure from the Navy.  In June 2010, the Naval Dosimetry Center responded that their records indicated that his deep dose equivalent occupational exposure from September 1994 to October 1996 was 00.018 REM.  The Naval Dosimetry Center also noted that the Veteran's official record of occupational exposure (NAVMED 6470/10) would be maintained in his service medical records.  In September 2010, the Under Secretary for Benefits requested from the Under Secretary for Health a dose estimate and an opinion as to whether the Veteran's AML was the result of ionizing radiation exposure in service.  In September 2010, the Under Secretary for Health replied, in short, that the Veteran's NAVMED Form 6470/10 reflected that his accumulated total lifetime dose was 0.007 REM, acknowledged the Naval Dosimetry Center that indicated a deep dose equivalent of 0.018 REM of exposure, and opined that it was unlikely that the Veteran's AML was related to his in-service radiation exposure.  In October 2010, the Under Secretary for Benefits wrote to the RO and ultimately opined that there was no reasonable possibility that the Veteran's AML was the result of his in-service ionizing radiation exposure.

The Board notes, however, that it is not clear whether the response from the Naval Dosimetry Center took into account the Veteran's asserted exposure to ionizing radiation in the alleged fire on the U.S.S. Groton, as it was not mentioned by the RO in its request to the Navy, nor in any of the later correspondence outlined above.  Furthermore, the Board adds that the deep dose estimate received from the Naval Dosimetry Center notes the dates of exposure as from September 1994 to October 1996, whereas the Veteran's personnel records indicate that the Veteran was aboard the U.S.S. Groton until August 1997.  Moreover, the Veteran's NAVMED 6470/10 reflects dates through only February 1996.  Therefore, on remand, the RO should also ask the Naval Dosimetry Center for clarification as to the Veteran's exposure information relating to his entire service aboard the U.S.S. Groton, which was noted as until August 1997 in his service personnel records, as well as for a copy of the Veteran's complete NAVMED 6470/10, and the RO should request clarification as to any exposure with regard to alleged fire incident and alleged malfunctioning TLD.

Furthermore, after clarification is received from the Naval Dosimetry Center regarding the Veteran's ionizing radiation exposure based on service dates beyond those noted in the June 2010 Naval Dosimetry Center correspondence and beyond those noted in the Veteran's NAVMED 6470/10, the Board finds that a new dose estimate and opinion should be obtained from the Under Secretary for Health, and then a new opinion should likewise be obtained from the Under Secretary for Benefits.

In addition, the Board notes that the September 2010 correspondence from the Under Secretary for Benefits, while noting several of the factors listed in 38 C.F.R. § 3.311(e), did not make any mention of the alleged fire incident and malfunction of the his TLD from sea water when putting out the fire.  Subsection 38 C.F.R. § 3.311(e) specifically provides that the Under Secretary for Benefits should take into consideration "the probable dose . . . taking into account any known limitations un the dosimetry devices employed in its measurement or the methodologies employed in its estimation." (Emphasis added).  Therefore, the Under Secretary for Benefits should be asked to clarify its opinion "taking into account any known limitations un the dosimetry devices employed in its measurement or the methodologies employed in its estimation" as required by 38 C.F.R. § 3.311 in light of the Veteran's assertion that he was exposed to ionizing radiation in the fire on the U.S.S. Groton and that his TLD was unreadable after the fire due to sea water from the hose.

As a final matter, the Board acknowledges several private treatment records associated with the claims file from the Dana Ferber Clinic, Brigham and Women's Hospital, and Beth Israel Deaconess Medical Center dated through October 2009, from Martin's Point Medical dated through June 2009, from Maine Medical Center through May 2009, and from Atlantic Surgical Associates dated through March 2005.  A November 2009 Form 21-4142 from the Veteran, however, indicates that he received subsequent treatment from Dr. R.S. at the Dana Ferber Clinic.  Therefore, on remand, any additional outstanding records from Dr. R.S. (of the Dana Ferber Clinic) dated from October 2009 to present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding private treatment records from Dr. R.S. of the Dana Ferber Clinic dated since October 2009.  To that end, if necessary, obtain a current Form 21-4142 authorization from the Veteran as he last submitted authorization in November 2009.

2.  Obtain the Veteran's complete service personnel records.  

3.  Contact the Naval Dosimetry Center regarding the Veteran's ionizing radiation exposure.  Specifically, clarification should be requested with regard to:

a) The Veteran's asserted exposure to ionizing radiation in the alleged March 1995 fire on the U.S.S. Groton and the alleged resultant unreadability of his TLD after the incident due to sea water from hosing the fire; and

b) The dates of the Veteran's exposure, which was previously noted by the Naval Dosimetry Center as from September 1994 to October 1996, whereas the Veteran's personnel records indicate that he was aboard the U.S.S. Groton until August 1997.  

c) A copy of the Veteran's entire NAVMED 6470/10 should be obtained (as the current two-page Form in the Veteran's service medical records is only dated through February 1996).

4.  After the above development has been completed, forward the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information obtained from the above information request, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible, in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the appellant is required regarding specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.

5.  After the above development has been completed, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

[NOTE:]  The Under Secretary for Benefits should be asked to clarify its opinion "taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation" as required by 38 C.F.R. § 3.311 in light of the Veteran's assertion that he was exposed to ionizing radiation in the March 1995 fire on the U.S.S. Groton and that his TLD was unreadable after the fire due to sea water from the hose.

6.  Then, perform any additional development necessary, and then readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


